          Case 3:18-cv-00857-JWD-EWD           Document 22       02/18/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF LOUISIANA


CHRISTOPHER COX, IN HIS                            CIVIL ACTION NO. 18-857-JWD-EWD
CAPACITY AS THE INDEPENDENT
EXECUTOR OF THE SUCCESSION
OF RALEIGH LEE COX

                 Plaintiff                         JUDGE JOHN DEGRAVELLES

VERSUS

NEW YORK LIFE INSURANCE                            MAGISTRATE JUDGE
AND ANNUITY CORPORATION                            ERIN WILDER-DOOMES
                Defendant


        EX PARTE MOTION TO ENROLL ADDITIONAL COUNSEL OF RECORD

         NOW INTO COURT, through undersigned counsel, come Plaintiff, Christopher Cox, in

his capacity as the Independent Executor of the Succession of Raleigh Lee Cox, who moves this

Honorable Court to allow Ryan E. Johnson (Bar Roll No. 26352) and Blayne Trevor Wilson (Bar

Roll No. 31366), both of Jones Walker LLP, to enroll as additional counsel of record for

Christopher Cox, in his capacity as the Independent Executor of the Succession of Raleigh Lee

Cox. The granting of this motion will in no way delay the resolution of this matter.

         WHEREFORE, Plaintiff, Christopher Cox, in his capacity as the Independent Executor

of the Succession of Raleigh Lee Cox, prays that an Order be issued enrolling Ryan E. Johnson

and Blayne Trevor Wilson as additional Counsel of Record in this matter.

                                       Respectfully submitted,

                                       /s/ Henry S. Rauschenberger
                                       Ryan E. Jonson (Bar Roll No. 26352) (Lead Attorney)
                                       Blayne Trevor Wilson (Bar Roll No. 31366)
                                       F. Gibbons Addison (La. Bar. No. 35426)
                                       Henry S. Rauschenberger (La. Bar. No. 37834)


{B1261008.1}
          Case 3:18-cv-00857-JWD-EWD             Document 22     02/18/19 Page 2 of 3



                                        Jones Walker LLP
                                        Four United Plaza, Fifth Floor
                                        8555 United Plaza Blvd., 5th floor
                                        Baton Rouge, LA 70809
                                        Telephone: (225) 248-2060
                                        Facsimile: (225) 248-3160
                                        Email: gaddison@joneswalker.com
                                        Email: hrauschenberger@joneswalker.com
                                        Attorneys for Plaintiff, Christopher Cox, in His
                                        Capacity as the Independent Executor of the Succession
                                        of Raleigh Lee Cox



                                     CERTIFICATE OF SERVICE

         I hereby certify that the above and foregoing was filed electronically with the Clerk of

Court using the CM/ECF system. Notice of this filing will be sent to all counsel of record by

operation of the court’s electronic filing system.

         This, the 18th day of February, 2019.


                                   /s/ Henry S. Rauschenberger
                                      Henry S. Rauschenberger




{B1261008.1}                                         2
          Case 3:18-cv-00857-JWD-EWD            Document 22      02/18/19 Page 3 of 3




                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF LOUISIANA


CHRISTOPHER COX, IN HIS                             CIVIL ACTION NO. 18-857-JWD-EWD
CAPACITY AS THE INDEPENDENT
EXECUTOR OF THE SUCCESSION
OF RALEIGH LEE COX

                  Plaintiff                         JUDGE JOHN DEGRAVELLES

VERSUS

NEW YORK LIFE INSURANCE                             MAGISTRATE JUDGE
AND ANNUITY CORPORATION                             ERIN WILDER-DOOMES
                 Defendant


                                             ORDER

         Considering the Plaintiff’s, Christopher Cox, in his capacity as the Independent Executor

of the Succession of Raleigh Lee Cox, Motion to Enroll Additional Counsel of Record:

         IT IS ORDERED THAT the motion is granted and Ryan E. Johnson (Bar Roll No.

26352) and Blayne Trevor Wilson (Bar Roll No. 31366), both of Jones Walker LLP, are hereby

enrolled as additional counsel of record for Christopher Cox, in his capacity as the Independent

Executor of the Succession of Raleigh Lee Cox.

         Baton Rouge, Louisiana, this ______ day of ______________, 2019.



                                 _________________________________
                                              JUDGE




{B1261008.1}
